— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge, as well as the restitution imposed, have been refunded to petitioner’s inmate account. As such, petitioner has been afforded all the relief to which he is entitled, and the petition must be dismissed as moot (see Matter of Torres v Bezio, 92 AD3d 1053 [2012]).
Peters, P.J., Rose, Spain, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.